 

Exhibit 10.32

 

September 3, 2002

 

 

 

Philip L. Oreste

 

Dear Phil:

BroadVision, Inc. (“BroadVision” or “the Company”) is pleased to confirm its
offer to you of the position of Executive Vice President and Chief Financial
Officer within the Executive Team at BroadVision, effective September 16, 2002. 
We are extremely pleased to have you join as a new BroadVision executive and
look forward to the challenges and successes in our path.  Your leadership, past
successes and style demonstrated throughout the recruitment process will allow
us to achieve new and far-reaching dimensions to our business and Worldwide
Organization. As Executive Vice President and Chief Financial Officer reporting
directly to the Chief Executive Officer of the Company, you will lead the
Worldwide Finance, Legal, Operations, and Information Systems organizations.

The following outlines the terms of our employment offer to you (the
“Agreement”).

Compensation and Benefits

Your starting Base Salary will be $19,166.66 per month ($230,000.00 per year),
paid on a semi-monthly basis and subject to standard deductions and
withholding.  [If the Company achieves its revenue and profitability targets as
stated in its business plan, you will be eligible for an annual bonus of forty
percent (40%) of your Base Salary, payable as soon as it can be determined that
such revenue targets have been met and subject to standard deductions and
withholding.  This incentive bonus is subject to change based on future
performance reviews and/or market conditions].  You will also be eligible for
salary and stock adjustments at the next company annual review, although no
increases are assured.

You will be eligible for the standard BroadVision employee benefits which
include: medical, dental, vision, and prescription package, short-term and
long-term disability insurance, group life insurance, participation in our
401(k) Savings Plan, participation in the Employee Stock Purchase Plan (ESPP),
and two weeks accrued vacation per year (vacation accrued according to length of
service).

While BroadVision pays for the majority of your medical insurance, should you
choose to participate in the plan, your financial contribution currently will be
approximately 10% of your monthly insurance premium, depending on your benefit
selection.  Benefits start the first of the calendar month after your date of
hire.  You should also note that BroadVision might modify salaries and benefits
from time to time, as it deems necessary.

 

--------------------------------------------------------------------------------

Candidate's Initials

 

1

--------------------------------------------------------------------------------


 

Relocation

You will be eligible for a relocation package as described in Exhibit A.

Stock Option

In addition to the above, you will be recommended to a grant of an option to
purchase 200,000 shares of BroadVision common stock at a fair market value to be
determined at the next meeting of the option committee.  The Option will be an
incentive stock option to the extent permitted by law, the remaining portion of
the Option will be a nonstatutory stock option.  The options vest over four
years based on your continued service with BroadVision:  twenty-five percent
(25%) of the shares will vest after the first year of employment and the balance
over the remaining three years on a monthly basis (2.083% of the original grant
amount per month).  The Option will be subject to the terms and conditions of
the BroadVision stock option plan and the form of stock option agreement
pursuant to which the Option is granted.

Change of Control

The Compensation Committee and Board of Directors will cover you under the new
Change of Control policy that is currently under review and pending approval.

Other Provisions

As a BroadVision employee, you will be required to sign an acknowledgment that
you have read and understand the company rules as described in the company
handbook and intend to abide by these rules and regulations.  You will be
expected to sign and comply with BroadVision’s Proprietary Information and
Inventions Agreement.  You will also be required to submit a Form I-9 and
satisfactory documentation regarding your identification and right to work in
the United States no later than three (3) days after your employment begins.

In your work for BroadVision, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  Rather, you
will be expected to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by BroadVision.  During our discussions about
your proposed job duties, you assured us that you would be able to perform those
duties within the guidelines just described.

You agree that you will not bring onto BroadVision premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality.

You shall receive indemnification as a corporate officer of BroadVision to the
maximum extent extended to the other officers of BroadVision.  You will be
required to enter into the BroadVision’s standard form of indemnification
agreement, pursuant to which BroadVision agrees to advance any expenses for
which indemnification is available to the extent allowed by applicable law
(“Indemnification Agreement”).

 

2

--------------------------------------------------------------------------------


 

You may terminate your employment with BroadVision at any time and for any
reason whatsoever simply by notifying BroadVision.  Likewise, BroadVision may
terminate your employment at any time, with or without cause or advance notice. 
BroadVision requests that in the event of your resignation, you provide notice
of your resignation two (2) weeks in advance.

This Agreement including its Exhibit A, together with your stock option
agreement(s), your Non-Disclosure Agreement, and your Indemnification Agreement,
forms the complete and exclusive statement of your employment agreement with
BroadVision.  It supersedes any other agreements or promises made to you by
anyone, whether oral or written, and it can only be modified in a written
agreement signed by an officer of BroadVision.

If you wish to accept employment at BroadVision under the terms set out above
and the Exhibit, please sign and date this letter, and return it to me by
September 9, 2002.

I look forward to your favorable reply and to a productive and exciting working
relationship.

Sincerely,

/s/ Pehong Chen

 

Pehong Chen

 

President & Chief Executive Officer

 

Approved and Accepted by:

 

/s/ Philip L. Oreste

 

 

Signature

 

Date

 

 

 

Social Security Number

 

 

 

Exhibit A:              Summary & Overview of Relocation Package

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUMMARY & OVERVIEW OF RELOCATION PACKAGE

 

The decision to relocate presents an exciting and challenging opportunity both
for you and the Company. The Company recognizes that relocating may produce some
unexpected expenses and challenges. To assist in meeting these challenges, we
provide professional assistance to guide you and financial assistance to help
with reasonable expenses associated with your move. As part of the hiring
package, you are eligible for the amended and necessary benefits provided under
Tier 3 of the BroadVision relocation package, or what is listed below:

 

Cash Resettlement Allowance - $2,000.00 to cover all other move expenses (and
those not specifically reimbursed).  Paid in advance, with no receipts
required.  Typical relocation expenses this allowance is intended to assist with
include:

 

•      Meals during Temporary lodging

•      Phone, cable installation and utilities hook-up

•      Club membership or dues payments

•      Cleaning services

•      Child care services

 

Shipping Your Household Goods — pursuant to the terms set forth in the policy,
the company will pay for the shipment of household goods from old location to
new location.

 

Home Sale — Customary seller costs including real estate agent selling expenses
up to 6%.

 

Temporary Lodging- Maximum of 365 days will be allowed with a monthly amount not
to exceed $3,000.00 for hotel or apartment.  This allowance is based on actual
receipted expenses.  These expenses are required to be submitted on a monthly
basis.

 

The Tier Three package is designed to provide for the fair and uniform treatment
of all employees. If, for whatever reason, exceptions to this policy or the
terms set forth in this letter are granted, they must be pre-approved in
writing.

 

Because of the extensive cost to the company resulting from relocation, you will
be required to sign the Relocation Repayment Agreement before any expenses are
incurred. By executing this agreement, you are agreeing to repay the Company the
cost of relocation if your employment terminates voluntary or involuntary, with
or without cause within twenty-four (24) months of the effective move date,
unless your position is eliminated or is affected as a result of a CIC.  Any
monetary amounts due for salary, bonuses, unused or accrued vacation pay, or
other outstanding reimbursements will be applied to the amount owed for
relocation expenses. If withholding compensation does not cover the total amount
owed, a repayment program will be designed for the remainder of the expenses due
the Company. The repayment schedule is as follows:

 

Month 1-12

 

100% repayment

Month 13-24

 

50% repayment

 

 

4

--------------------------------------------------------------------------------


 


BROADVISION INC.


PHIL ORESTE

Relocation Package Overview

 

September 3, 2002

 

 

Policy Element

 

Tier Three (Director level or above)

Cash Resettlement Allowance

 

$2,000 to cover all other moving expenses  (and those not specifically
reimbursed).  Paid in advance, with no receipts required.

Household Goods shipment

 

Through Company preferred vendor, up to 15,000lbs.

Temporary Lodging

 

Up to a maximum allowance of $3000.00 per month —covering the cost of hotel or
apartment based on actual receipted expenses.  This allowance not to exceed 365
days from hire date.

Home Sale

 

Buyer Value Option program through third party provider (tax effective home sale
program).

This includes customary seller’s costs including real estate agent selling
expenses up to 6%.

Tax Protection Assistance

 

Eligible Relocation expenses to be grossed up.

Repayment Terms

 

100% within one year, 50% within 2 years

Other benefits

 

Third party relocation company to assist with relocation

Rental Assistance

 

Yes, through third party vendor

 

Employee has one year to relocate.  Relocation benefits expire one year from
employee’s hire date.

 

5

--------------------------------------------------------------------------------